Case 18-55697-lrc   Doc 196   Filed 07/12/19 Entered 07/12/19 12:30:40    Desc Main
                              Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 12, 2019

                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                     :     CASE NUMBERS
                                      :
CASSANDRA JOHNSON LANDRY,             :     18-55697-LRC
                                      :
      Debtor.                         :
                                      :
                                      :
CASSANDRA JOHNSON LANDRY,             :
                                      :
      Movant,                         :
                                      :
      v.                              :
                                      :
WILMINGTON SAVINGS,                   :     IN PROCEEDINGS UNDER
                                      :     CHAPTER 7 OF THE
      Respondent.                     :     BANKRUPTCY CODE

                                     ORDER

      Before the Court is the Objection (the “Objection”) to Proof of Claim of

Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A

(“Wilmington”)—Claim Number 7 (the “Claim”), filed by Cassandra Landry (“Debtor”)
Case 18-55697-lrc    Doc 196    Filed 07/12/19 Entered 07/12/19 12:30:40         Desc Main
                                Document      Page 2 of 3




(Doc. 151).

      While the above-captioned bankruptcy case was pending in Chapter 13,

Wilmington filed the Claim, which evidences a claim of $199,596.30, secured by real

property known as 2969 Sweetbriar Walk, Snellville, Georgia (the “Property”). Debtor

objects to the Claim on the basis that the Claim is “fraudulent as the warranty deed was an

is free and clear,” Wilmington “is under the Deutsche Bank umbrella,” and “Deutsche

Bank was not approved to provide funding in 1997 nor could they purchase accounts

(whether fraudulent or nonfraudulent) retro.”      Debtor refrained from attaching any

documents in support of the Objection for fear of “deletion and modification.”

      The Claim evidences a secured claim that complies with Federal Rule of

Bankruptcy Procedure 3001 and, therefore, is “prima facie evidence of the validity and

amount of” the Claim. FED. R. BANKR. P. 3001(f). The Objection is insufficient to rebut

the prima facie evidence of the validity and amount of the Claim and fails to sufficiently

place Wilmington on notice as to the basis upon which Debtor objects to the Claim.

      For these reasons, the Objection must be, and hereby is, DENIED.

                                END OF DOCUMENT



                                            2
Case 18-55697-lrc     Doc 196    Filed 07/12/19 Entered 07/12/19 12:30:40   Desc Main
                                 Document      Page 3 of 3




Distribution List

Josephine E. Salmon
Aldridge Pite, LLP
4375 Jutland Drive, Suite 200
P.O. Box 17933
San Diego, CA 92177-0933

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

Carrington Mortgage Services, LLC
Bankruptcy Department
1600 South Douglas Road
Anaheim, CA 92806




                                           3
